Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 8 and 15 are objected to because of the following informalities:  
Regarding claim 8, delete the last word, “overlaps”.  Appropriate correction is required.
Claim 15 states “a pixel group surrounding the transmission portion”, which seems to refer to more than one pixel group, Pg in fig. 7, for example, to surround the transmission portion, “TA”.  Claim 15 also states a single electrode—“a second electrode layer”—overlapping an entirety of the pixel group.  However, there are more than one second electrode, four BSM2, that overlap the group, four Pg, surrounding the center TA.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1,7,11,12,15 is/are rejected under 35 U.S.C. 102(a)(2) and under 35 U.S.C. 102(a)(1) as being anticipated by Nam et al (PG Pub 2018/0315357 A1).
Regarding claim 1, Nam teaches a display apparatus comprising:  5a substrate (68, figs. 4-9) having a display area (AA, fig. 4) comprising a main pixel (28, paragraph [0043]), and a sensor area (IA with sensor 30, paragraph [0029]) comprising a sub-pixel (light emitting layer 46 in 32, fig. 6) and a transmission portion (20); a plurality of first lines (48 in the two pixels 32, figs. 4 and 6) arranged in the sensor area, extending in a first direction (horizontal direction, figs. 5-7), and bypassing the transmission portion (empty/air-filled region 78’’, 80’, 84, and 68’, fig. 9 and paragraph [0044]); and a first electrode layer (54/58) under the plurality of first lines, between (figs. 4 and 6) the sub-pixel and 10the transmission portion, and at least partially overlapping a spacing region between the plurality of first lines.  
Regarding claim 7, Nam teaches the display apparatus of claim 1, further comprising a third electrode layer (54/58 in pixel 28, in fig. 5) overlapping at least one of a plurality of main thin-film transistors (with layers 60 and 62, figs. 4 and 5) in the main pixel, wherein the third electrode layer is on a same layer as the first electrode layer.  
Regarding claim 11, Nam teaches (see claim 1) a display apparatus comprising: a substrate having a display area comprising a main pixel, and a sensor area having a transmission portion and comprising a sub-pixel; 5a plurality of first lines arranged in the sensor area, extending in a first direction, and bypassing the transmission portion; a plurality of second lines (58, fig. 6) arranged in the sensor area, and extending in a second direction (vertical direction in fig. 6) crossing the first direction; and a first electrode layer (56, fig. 6) under the plurality of first lines, and at least partially 10overlapping a spacing region between the plurality of first lines, wherein the first electrode layer is between the sub-pixel and the transmission portion.  
Regarding claim 12, Nam teaches the display apparatus of claim 11, further comprising a component 15(30, fig. 4) corresponding to the sensor area on a lower surface of the substrate (see figs. 4 and 6).  
Regarding claim 15, Nam teaches the display apparatus of claim 11, further comprising a pixel group (dummy pixels 32, paragraph [0041]) surrounding (paragraph [0041]) the transmission portion, and comprising a plurality of sub-pixels (dummy pixels 32, paragraph [0041]); and -43-110252000.11177239a second electrode layer (42 in each of plural pixels 32, fig. 6) overlapping an entirety of the pixel group.  

Claim(s) 1, 3-12, and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bae et al (PG Pub 2020/0227494 A1).
The applied reference has a common assignee and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Bae teaches a display apparatus comprising:  5a substrate (100, fig. 2, paragraph [0049]) having a display area (DA) comprising a main pixel (Pm), and a sensor area (SA) comprising a sub-pixel (Pa) and a transmission portion (TA); a plurality of first lines (WL in fig. 2 or VL, SL in fig. 4, paragraph [0030]) arranged in the sensor area, extending in a first direction, and bypassing (fig. 2) the transmission portion; and a first electrode layer (BSM on the right) under the plurality of first lines, between the sub-pixel and 10the transmission portion, and at least partially overlapping a spacing region between the plurality of first lines.  
Regarding claim 3, Bae teaches the display apparatus of claim 1, further comprising a second electrode layer (BSM on the left, fig. 2) between the substrate and a sub-thin-film transistor of the sub-pixel, and 20corresponding to the sub-pixel.  
Regarding claim 4, Bae teaches the display apparatus of claim 3, further comprising a driving voltage line (PL, fig. 8) extending in a second direction crossing the first direction, and configured to provide a driving voltage (paragraph [0071]) to the sub-pixel, 25wherein the second electrode layer is connected (fig. 8) to the driving voltage line through a contact hole.  
Regarding claim 5, Bae teaches the display apparatus of claim 3, wherein the first electrode layer and the second electrode layer are spaced apart from each other and have an island shape (fig. 8).  
Regarding claim 56, Bae teaches the display apparatus of claim 1, wherein the sub-pixel comprises a sub-thin-film transistor comprising a semiconductor layer (1130, fig. 8) and a gate electrode (G), wherein some of the first lines (VL) are above a same layer as the gate electrode, and wherein the first electrode layer is under a layer in which the semiconductor layer is located.  
Regarding claim 7, Bae teaches the display apparatus of claim 1, further comprising a third electrode layer (BSM in DA, fig. 10) overlapping at least one of a plurality of main thin-film transistors (TFT in DA) in the main pixel, wherein the third electrode layer is on a same layer as the first electrode layer.
Regarding claim 158, Bae teaches the display apparatus of claim 1, further comprising a second line (DL, fig. 5) extending in a second direction crossing the first direction, and overlapping the transmission portion overlaps (“the transmission portion” is defined to be the area below the lower edge of “EL”, fig. 5.  Thus, DL overlaps the portion of the transmission portion below the lower edge of EL).  (Comparing the order of VL, SL-1, SL and EL being placed in figs. 5 and 8, TA is below EL.)  
Regarding claim 9, Bae teaches the display apparatus of claim 1, further comprising: 20a second line (PL, fig. 5) extending in a second direction crossing the first direction, and arranged to bypass the transmission portion (no PL in TA, figs. 8 and 10); and a second electrode layer (BSM on the left) under the second line so as to overlap the second line, and at a same layer as the first electrode layer.  
Regarding claim 2510, Bae teaches the display apparatus of claim 1, wherein a resolution of an image provided by the sensor area is less than (paragraph [0043]) a resolution of an image provided by the display area.  
Regarding claim 11, Bae teaches (see claims 1 and 9) a display apparatus comprising: a substrate having a display area comprising a main pixel, and a sensor area having a transmission portion and comprising a sub-pixel; 5a plurality of first lines arranged in the sensor area, extending in a first direction, and bypassing the transmission portion; a plurality of second lines arranged in the sensor area, and extending in a second direction crossing the first direction; and a first electrode layer under the plurality of first lines, and at least partially 10overlapping a spacing region between the plurality of first lines, wherein the first electrode layer is between the sub-pixel and the transmission portion.  
Regarding claim 12, Bae teaches the display apparatus of claim 11, further comprising a component (20, fig. 2) 15corresponding to the sensor area on a lower surface of the substrate.  
Regarding claim 18, Bae teaches the display apparatus of claim 11, further comprising a third electrode layer (BSM in DA, fig. 10) overlapping a main thin-film transistor, and at a same layer as the first electrode layer, 15wherein the main pixel comprises a main thin-film transistor (TFT) comprising a main semiconductor layer (1130) and a main gate electrode (G).  
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al (PG Pub 2018/0315357 A1) as applied to claim 11 above, and further in view of  Chung et al (PG Pub 2020/0295300 A1).
Regarding claim 15, Nam remains as applied in claim 11.
Furthermore, in the same field of endeavor, Chung teaches a display apparatus comprising a pixel group (Pg, fig. 5) surrounding the transmission portion (TA), and comprising a plurality of sub-pixels (Pa); and-43-110252000.11177239 a second electrode layer (BSM, fig. 6) overlapping the pixel group (fig. 6), for the benefit of preventing light entering the region (paragraph [0057]).  
Chung does not teaches a single second electrode layer BSM (fig. 6) overlapping an entirety of the pixel group Pg (fig. 5) but teaches the electrode can be a single layer or multiple layers (paragraph [0105]).  Chung teaches that the electrode prevent light from entering the region (paragraph [0057]).
It would have been obvious to the skilled in the art before the effective filing date of the invention to make the single second electrode layer BSM to overlap an entirety of the pixel group Pg, for the benefit of preventing light from entering any part of the region.
Claims 15, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al (PG Pub 2020/0227494 A1) as applied to claim 11 above, and further in view of Chung et al (PG Pub 2020/0295300 A1).
Regarding claim 15, Bae remains as applied in claim 11.
Nam does not teach teaches a display apparatus comprising a pixel group  surrounding the transmission portion.
In the same field of endeavor, Chung teaches a display apparatus comprising a pixel group (Pg, fig. 5) surrounding the transmission portion (TA), and comprising a plurality of sub-pixels (Pa); and-43-110252000.11177239 a second electrode layer (BSM, fig. 6) overlapping the pixel group (fig. 6), for the benefits of preventing light entering the region and for providing additional displaying pixels Pg (paragraphs [0057] [0045]).  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the display apparatus to comprise a pixel group surrounding the transmission portion, and to comprise a plurality of sub-pixels; and-43-110252000.11177239 to include a second electrode layer overlapping the pixel group, for the benefits of preventing light entering the region and of providing additional displaying pixels Pg.
Regarding claim 17, Bae teaches the display apparatus of claim 15, wherein the first electrode layer and the 10second electrode layer are spaced apart from each other (fig. 10).  
Regarding claim 20, Bae teaches the display apparatus of claim 11, further comprising: an opening area (175OP, fig. 2) in the sensor area; 5a first component (20) corresponding to the opening area on a lower surface of the substrate.
Bae does not teach a second component corresponding to the sensor area on the lower surface or the sensor area comprises a sub-pixel to implement an image.
Chung teaches a second component (20, fig. 11B, paragraph [0188]) corresponding to the sensor area (SA) on the lower surface of the substrate, for the benefit of providing a device to measure distance/fingerprint (paragraph [0056]), wherein light transmittance of the opening area is greater than (paragraph [0187]) light transmittance 10of the sensor area, for the known benefit of allowing appropriate amount of light/sound to enter through the opening area to reach sensor 30, and wherein the sensor area comprises a sub-pixel to implement an image (paragraph [0045]), for the benefits of providing additional displaying pixels Pg.
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to include a second component corresponding to the sensor area  on the lower surface of the substrate, for the benefit of providing a device to measure distance/fingerprint, wherein light transmittance of the opening area was greater than light transmittance 10of the sensor area, for the known benefit of allowing appropriate amount of light/sound to enter through the opening area to reach sensor 30, and wherein the sensor area comprised a sub-pixel to implement an image, for the benefits of providing additional displaying pixels Pg

Allowable Subject Matter
Claims 2,13,14,16,19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior arts do not teach
“the first electrode layer is connected to the scan line” (claims 2 and 16); 
“some of the plurality of second lines cross the transmission portion” (claim 13);
“the plurality of second lines are arranged to bypass along an edge of the transmission portion” (claim 14); nor
“the third electrode layer is connected to the main gate electrode” (claim 19).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882.  The examiner can normally be reached on M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






FYL
/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899